There is no error in the charge of which the plaintiffs have a right to complain.
The jury having found the fact that "C D" is "the ridge" called for, the question of boundary is too plain to admit of discussion.
What are the boundaries of a tract of land is a question of law, and his Honor ought to have instructed the jury, that as the deed from A to B calls for a due east course, the fact that a corner is made at B, and another call is made, substituting the word "eastwardly" instead of "east," to-wit: then along the ridge (an eastwardly course) to the top of the ridge, a dueeast course was excluded, unless a natural object called for, could not be reached without following a due east course. This instruction would have been against the position taken for the plaintiffs, and the verdict which finds the law as his Honor ought to have held, puts the matter right. His Honor might also have charged, that the general description "so as to exclude the headwaters of Borlin's creek," made it necessary to follow the ridge. This the jury have done, and the plaintiffs have no right to complain of the omission.
No error.
PER CURIAM.                           Judgment affirmed. *Page 275